Citation Nr: 0600172	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  04-44 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for colon cancer.    

2.  Entitlement to service connection for skin disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel




INTRODUCTION

The veteran reportedly had active duty service from April 
1968 to April 1971, including service in Vietnam.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in October 2003, 
a statement of the case was issued in October 2004, and a 
substantive appeal was received in December 2004.  


FINDINGS OF FACT

1.  The veteran served in the Republic of the Vietnam during 
the Vietnam era, and is presumed to have been exposed to 
herbicide agents.

2.  Colon cancer was not manifested during the veteran's 
active duty service or for many years thereafter, nor is his 
colon cancer otherwise related to the veteran's active duty 
service, including exposure to herbicides.

3.  Skin disability was not manifested during the veteran's 
active duty service or for many years thereafter, nor is his 
skin disability, otherwise related to the veteran's active 
duty service, including exposure to herbicides.


CONCLUSIONS OF LAW

1.  Colon cancer was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to be 
incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

2.  Skin disability was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to be 
incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that the claimant has been notified of the 
applicable laws and regulations, which set forth the criteria 
for entitlement to the issue on appeal.  The discussions in 
the rating decision and statement of the case have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  Moreover, in a 
July 2003 VCAA letter, the veteran was advised of the types 
of evidence VA would assist him in obtaining as well as his 
own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the July 2003 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The veteran was sent another VCAA notice in 
January 2004.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in July 2003, which was prior to the 
September 2003 rating decision.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, VA treatment records from the 
Houston VA Medical Center and Beaumont outpatient clinic.  
The veteran was afforded a VA fee-based examination in 
September 2003.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The examination report obtained contains 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet.App. 204 (1994).  The Board finds that 
the record as it stands includes adequate competent evidence 
to allow the Board to decide the case and no further action 
is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant.   

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal. 



Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1110.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
malignant tumors, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f).  
Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, with an exception not applicable to this 
case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  
These diseases include chloracne or other acneform disease 
consistent with chloracne, type II diabetes, Hodgkin's 
disease, multiple myeloma, Non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma.  38 
C.F.R. § 3.309(e).  In addition, the United States Court of 
Appeals for the Federal Circuit has determined that a veteran 
is not precluded from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The 
Secretary has clarified that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for the following conditions:  Hepatobiliary cancers, 
nasopharyngeal cancer, bone and joint cancer, breast cancer, 
cancers of the female reproductive system, urinary bladder 
cancer, renal cancer, testicular cancer, leukemia (other than 
CLL), abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, light 
chain-associated (AL) amyloidosis, endometriosis, adverse 
effects on thyroid homeostasis, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003).

Colon Cancer

The veteran is claiming service connection for his colon 
cancer as secondary to his exposure to herbicides while 
stationed in Vietnam.  The veteran's military personnel 
record shows that the veteran received the National Defense 
Service Medal, the Vietnam Service Medal and the Vietnam 
Campaign Medal.  

The veteran's service medical records do not show any 
treatment or diagnosis of colon cancer.  Further, the 
veteran's December 1970 service exam prior to discharge 
showed that the anus and rectum were clinically evaluated as 
normal.  In his contemporaneous medical history, the veteran 
denied any problems with intestinal trouble or rectal 
disease. 

The first post service medical record with respect to colon 
cancer is in July 2002, over 30 years after discharge from 
active service.  VA treatment records showed that in February 
2002, the veteran complained of lower abdomen pain, weight 
loss and constipation for the past two months.  Subsequent VA 
treatment records showed continuing problems with abdomen 
pain, constipation and gastrointestinal bleeding.  A rectal 
examination revealed that the veteran was guiac positive.  
Thus, in July 2002, a colonoscopy was preformed, which 
revealed a sigmoid colon tumor.  Pathology was positive for 
adenocarcinoma.  That same month, the veteran had a left 
hemicolectomy procedure performed.  The veteran then 
underwent follow up chemotherapy treatment at the VA.   

The only other medical evidence of record consists of a 
September 2003 VA fee-based examination report.  The 
examination report indicated that the veteran still suffered 
from abdomen pain and had limited ability to perform daily 
functions during flare-ups.  

Service records show that the veteran served in Vietnam 
during the applicable time period and is therefore presumed 
to have been exposed to herbicide agents.  38 U.S.C.A. § 
1116(f).  Significantly, however, the veteran does not have 
one of the enumerated disabilities listed under 38 C.F.R. § 
3.309(e).  In that regard, the Board again notes that the 
Secretary has determined that there is no positive 
association between exposure to herbicides and any condition 
for which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003).  In fact, it appears 
that gastrointestinal tract tumors have been expressly 
identified as not being included in the presumption for 
exposure to herbicides.  For these reasons, the Board finds 
that the presumptive regulations regarding exposure to Agent 
Orange are not applicable in this case.  See 38 C.F.R. §§ 
3.307(a)(6)(iii), 3.309(e).

Additionally, with no evidence of colon cancer in service or 
for more than 30 years after discharge from service and no 
medical evidence of record suggesting a link between the 
veteran's current disease and his active duty service, to 
include exposure to herbicides, there is no basis for 
awarding service connection for colon cancer either on a 
direct basis or under the one-year presumption for malignant 
tumors. 

The Board sympathizes with the veteran, recognizes his 
service in Vietnam, concedes his exposure to herbicides as a 
part of such service, and understands fully his contentions.  
However, for the reasons outlined above, the Board finds that 
the preponderance of evidence is against the veteran's claim. 
As the preponderance of the evidence weighs against the 
claim, the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).

Skin Rash Disability

The veteran is also claiming service connection for his 
recurrent skin rash disability as secondary to exposure to 
herbicides.  Late March and early April 1969 service medical 
records showed complaints of skin rash on the head of the 
penis and left shoulder.  With regard to the shoulder rash, 
an impression of Tinea versicolor was reported in April 1969.  
Treatment was by Tinactin.  However, subsequent service 
medical records do not document any continuing skin 
complaints or abnormalities, although the veteran was seen on 
a number of occasions for unrelated medical problems.  At the 
time of his December 1970 service examination prior to 
discharge, the veteran checked the appropriate box to 
indicate that he had, or had had, skin diseases.  However, on 
examination his skin was clinically evaluated as normal. 

VA examination in September 2003 revealed a fungal skin rash, 
specifically Tinea on the nape, neck and anterior chest, and 
athlete 's foot on the feet.  It is therefore clear that the 
veteran currently suffers from skin disability.  However, it 
remains for consideration whether there is a link to the skin 
disorders noted during service.

Skin rash is not one of the enumerated disabilities listed 
under 38 C.F.R. § 3.309(e).  As stated above, the Secretary 
has determined that there is no positive association between 
exposure to herbicides and any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 68 Fed. Reg. 
27,630-41 (May 20, 2003).  There is no medical evidence of 
record to rebut the conclusion that there is no positive 
association between exposure to Agent Orange and the 
veteran's skin rash.  Thus, the presumptive regulations 
regarding exposure to Agent Orange are not applicable in this 
case.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).

Further, although the veteran's service medical records 
showed complaints of skin rash, the lack of supporting 
evidence of continuing problems suggests that the skin rash 
noted during service was acute in nature and not indicative 
of chronic skin disability.  No skin complaints or findings 
were recorded in service medical records during the last year 
of service, although the veteran did seek out treatment for 
other unrelated disorders.  It would seem reasonable to 
expect the veteran to have reported skin complaints and 
service medical personnel to have reported clinical findings 
of skin abnormalities if the veteran was in fact continuing 
to suffer skin problems after April 1969.  Moreover, the 
Board notes the finding of clinically normal skin by military 
medical personnel at the December 1970 discharge examination.  
This is significant because it shows that in the opinion of 
medically trained individuals, the skin was clinically normal 
at that time.  This was true even though the examiner had 
knowledge of the fact that the veteran had a history of skin 
disorders as reported by the veteran at the time of the 
examination.

There is otherwise no supporting medical evidence of record 
linking any current skin rash disability to any in-service 
skin problem, and it does not even appear that the veteran is 
claiming that he received treatment for skin problems over 
the many years since service.  In other words, there is no 
supporting evidence of a continuity of pertinent 
symptomatology for approximately 30 years after service.  
Thus, a preponderance of the evidence is against the 
veteran's claim for skin rash disability.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).




ORDER

Service connection for colon cancer and skin disability is 
not warranted.  Thus, the appeal is denied as to both issues. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


